 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   LYNDA LYNN JONES,                                   Case No. 1:17-cv-00846-SAB

11                  Plaintiff,                           ORDER STRIKING STIPULATION AND
                                                         PROPOSED ORDER FOR THE AWARD
12           v.                                          AND PAYMENT OF ATTORNEY FEES

13   COMMISSIONER OF SOCIAL SECURITY,                    (ECF No. 24-25)

14                  Defendant.

15

16          On October 22, 2018, Plaintiff Lynda Lynn Jones filed a stipulation and proposed order

17 for the award and payment of attorney fees and expenses pursuant to the Equal Access to Justice

18 Act, 28 U.S.C. § 2412(d) and costs pursuant to 28 U.S.C. § 1920. (ECF No. 24.) On the same

19 date, Plaintiff filed a notice errata and request to strike duplicate filing notifying the Court that
20 ECF No. 24 was erroneously filed. (EFC No. 25.) Accordingly, the stipulation and proposed

21 order (ECF No. 24) is HEREBY STRICKEN FROM THE RECORD.

22
     IT IS SO ORDERED.
23

24 Dated:      October 23, 2018
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                     1
